Name: Commission Regulation (EEC) No 2710/84 of 26 September 1984 laying down detailed rules of application for the apportionment by Member States, among small-scale milk producers, of the amounts fixed by Regulation (EEC) No 1207/84 for the 1984/85 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 9 . 84 Official Journal of the European Communities No L 258 / 11 COMMISSION REGULATION (EEC) No 2710/84 of 26 September 1984 laying down detailed rules of application for the apportionment by Member States , among small-scale milk producers , of the amounts fixed by Regulation (EEC) No 1207/84 for the 1984/85 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 206/84 (2), and in particular Article 2a thereof, Whereas Council Regulation (EEC) No 1207/84 (') fixed the amounts per Member State and the criteria for the apportionment, among producers, of the aids to support the incomes of small-scale milk producers during the 1984/85 and 1985/86 milk years ; whereas, pursuant to Article 3 (2) thereof, Member States must inform the Commission , in good time, of the provi ­ sions they intend to take for the apportionment of the aids ; whereas it is necessary to specify, for the first marketing year, the period within which the appor ­ tionment must be carried out, HAS ADOPTED THIS REGULATION : Article 1 Member States shall inform the Commission before 1 January 1985 of the provisions they intend to take for the apportionment, among small-scale milk producers , of the amounts fixed by Regulation (EEC) No 1 207/84 for the 1984/85 milk year . The apportionment among producers must be completed before 1 April 1985 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p . 6 . (-) OJ No L 115, 1 . 5 . 1984 , p . 73 . 0 OJ No L 115 , 1 . 5 . 1984, p . 74 .